Title: From George Washington to Alexander McDougall, 6 July 1781
From: Washington, George
To: McDougall, Alexander


                  Sir
                     
                     Head Quarters, near Dobb’s Ferry July 6th 1781
                  
                  The two new whale boats at Wapping’s Creek, & the one at New-borough in the charge of Mr Brooks Depty Cloathier, are much wanted here; I wish you to send a party for them, have muffled Oars provided, & forward’d to King’s ferry or Tarry Town, to the order of Majr Darby.  the party of Men that conduct the boats will return to West point, after delivering them to Majr Darby.  I am, with respect your most Obedt Servant
                  
                     Go: Washington
                  
               